DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on January 21, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered. 

Claims1-19, 27, and 28 are allowable. Claims 21-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through IV, as set forth in the Office action mailed on January 29, 2021, is hereby withdrawn and claims 21-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Zimmer on February 9, 2022.

The application has been amended as follows: 
Claim 21, line 4, change “the ink of any of claims 1-20” to --the ink of claim 1--

Claim 23, line 12, change “the ink of any of claims 1-20” to --the ink of claim 1--

Claim 26, lines 1-2, change “the ink of any of claims 1-20” to --the ink of claim 1--


Claims 1-19 and 21-28 are currently pending wherein claims 1-19 and 27-28 read on an ink use in three-dimensional printing, claims 21 and 22 read on a method of printing a three-dimensional article using said ink, claims 23-25 read on a method of 

Allowable Subject Matter
Claims 1-19 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Wu et al (US 2017/026418) and Fong et al (US 2016/0145452).


Wu teaches inks for 3D printing (abstract) that contains a photoinitiator (abstract), a cyclic carbonate monomer (0009) having the following structure:

    PNG
    media_image1.png
    96
    164
    media_image1.png
    Greyscale

(0039) wherein

    PNG
    media_image2.png
    75
    280
    media_image2.png
    Greyscale

(0039) at a concentration of 30-50% (0043), and an oligomer (0052) that is a urethane acrylate (0052) having a molecular weight of 500 to 7000 (0052) at a concentration of 20-70% (0059).  Wu further teaches the amount of photoinitiator to be 0.1-5% (0074).  However, Wu does not teach or fairly suggest the claimed ink wherein the tear strength is as claimed and wherein the amounts of the oligomer, cyclocarbonate, and photoinitiator are adjusted to achieve said tear strength.

Fong teaches an ink for three dimensional printing (abstract) that contains a urethane acrylate oligomer (0027) that has a molecular weight of 500 to 7,000 (0028) and a photoinitiator (abstract).  Fong teaches the amount of the photoinitiator to be 2% (0081 table 1).  However, Fong does not teach or fairly suggest the claimed ink wherein the tear strength is as claimed, wherein the amounts of the oligomer, cyclocarbonate, and photoinitiator are adjusted to achieve said tear strength, and wherein the composition contains the claimed cyclocarbonate (meth)acrylate.


In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763